DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 23 September 2022 has been accepted and entered. Upon further review, the Examiner has found it necessary to introduce further rejections, which follow. This action will remain at Non-Final status.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13 and 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 10 of prior U.S. Patent No. 10,533,961. This is a statutory double patenting rejection.
Claim 31 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 10,533,961. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (11 or 15), 12, 13, 14, 15, 16, and 17, respectively, of U.S. Patent No. 10,533,961. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been fully anticipated by the patent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 19-21, 23, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pois et al. (US 2015/0308969 A1, cited by Applicant).
With respect to claims 15, 16, 23 and 27, Pois discloses: a metrology module for determining a property of a layer of an integrated circuit (IC) and associated method of use (par. [0013], Pois discloses a CSiGe film consistent with an IC structure), the module comprising: a first input port configured for receiving parameters corresponding to topography of a top surface of the IC (par. [0037], Fig. 11, and par. [0054]); a second input port configured for receiving radiation intensity signal corresponding to radiation obtained from the top surface of the IC (par. [0039, 0054]); a coefficient generator receiving the parameters and calculating at least one coefficient therefrom (par. [0038], equations 1-3 wherein 1 is a coefficient, par. [0054]); a calibration module receiving the coefficient and using the coefficient to calibrate the radiation intensity signal to thereby produce a calibrated signal (par. [0038], wherein equations 1-3 provide for missing signal intensity, where one is a coefficient and the other may be considered calibrated, par. [0054]); a determination module receiving the calibration signal and using the calibration signal to generate a determination of the property of the layer (par. [0039], layer thickness, composition, etc.).
With respect to claim 19, Pois discloses radiation intensity which comprises intensity of photoelectrons emitted form the IC (par. [0039]).
With respect to claims 20 and 24, Pois discloses a second port coupled to a sensor of an x-ray photoelectron spectroscopy system (par. [0039], Fig. 11, par. [0054]).
With respect to claims 21 and 25, Pois discloses a second port coupled to a sensor of an x-ray fluorescence spectroscopy system (par. [0039], Fig. 11, par. [0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pois.
With respect to claim 32, Pois discloses: a metrology module for determining a property of a layer of an integrated circuit (IC) and associated method of use (par. [0013], Pois discloses a CSiGe film consistent with an IC structure), the module comprising: a first input port configured for receiving parameters corresponding to topography of a top surface of the IC (par. [0037], Fig. 11, and par. [0054]); a second input port configured for receiving radiation intensity signal corresponding to radiation obtained from the top surface of the IC (par. [0039, 0054]); a coefficient generator receiving the parameters and calculating at least one coefficient therefrom (par. [0038], equations 1-3 wherein 1 is a coefficient, par. [0054]); a calibration module receiving the coefficient and using the coefficient to calibrate the radiation intensity signal to thereby produce a calibrated signal (par. [0038], wherein equations 1-3 provide for missing signal intensity, where one is a coefficient and the other may be considered calibrated, par. [0054]); a determination module receiving the calibration signal and using the calibration signal to generate a determination of the property of the layer (par. [0039], layer thickness, composition, etc.).
While Pois does not specify a non-transitory computer readable medium, the provision of an automated means to perform the functions of the device and associated method of Pois, as it has been held that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Allowable Subject Matter
Claims 17, 18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that incorporation of this subject matter could result in a further Double Patenting Rejections with respect to US 10,533,961.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 22, the cited prior art does not specify the claimed methods/means for performing obtaining of topographical data.
With respect to claim 26, the cited prior art does not specify that the first input port is coupled to an optical CD tool. 
With respect to claims 17-18, 28-30, the cited prior art does not specify the claimed parameters. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	27 September 2022